OFFICE OF
                                                                               APPELLATE COURTS

                                                                                   JUN 0 3 2015
                                 STATE OF MINNESOTA

                                  IN SUPREME COURT
                                                                                 FILED
                                          Al4-1602


In re Petition for Disciplinary Action against
Albert B. Beety, a Minnesota Attorney,
Registration No. 6154.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Albert B. Beety committed professional

misconduct warranting public discipline, namely, engaging in the practice of law while

on restricted status for failing to pay his attorney registration fee and for failing to comply

with continuing legal education requirements, and failing to cooperate with the Director,

in violation of Minn. R. Prof. Conduct 5.5(a) and 8.l(b) and Rule 25, Rules on Lawyers

Professional Responsibility (RLPR).

       Respondent now waives his procedural rights under Rule 14, RLPR, and

unconditionally admits all of the allegations in the petition regarding his failure to

cooperate with the Director and that he engaged in the unauthorized practice of law from

1994 through August 2003. In a stipulation for discipline, the parties jointly recommend

that the appropriate discipline is a 60-day suspension.




                                               1
      The court has independently reviewed the file and approves the jointly

recommended disposition.

      Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     Respondent Albert B. Beety is suspended from the practice of law for a

minimum of 60 days, effective 14 days from the date of the filing of this order;

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals);

       3.     Respondent shall pay $900 in costs pursuant to Rule 24(a), RLPR;

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that he is current in

continuing legal education requirements, has complied with Rules 24 and 26, RLPR, has

complied with the reinstatement provisions of Rule 2(1), Rules of the Supreme Court on

Lawyer Registration, and has complied with any other conditions for reinstatement

imposed by the court; and




                                             2
       5.     Within 1 year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof of successful

completion of the professional responsibility portion of the state bar examination. Failure

to timely file the required documentation shall result in automatic re-suspension, as

provided in Rule 18(e )(3 ), RLPR.

      Dated: June 3, 2015

                                                 BY THE COURT:




                                                 AI!It+.~
                                                 Associate Justice




                                             3